DETAILED ACTION
Election/Restrictions
Claims 4-6, 8-15, and 23 are allowable. The restriction requirement between Groups I-VI, as set forth in the Office action mailed on 21 May 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 May 2021 is partially withdrawn with respect to Group IV.  Claims 17 and 18, directed to group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1, 2, and 19-21 directed to a group withdrawn from consideration because the claims do not  require all the limitations of an allowable claim being a drawn to a different species.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claims 1, 2, 16, and 19-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 4 when provided the broadest reasonable interpretation in light of the specification, with particular emphasis on the instant limitations of “..a cradle containing the substrate in which the cradle comprises a plurality of anodes with connection to a source of electrical current, wherein each anode is located at a different position relative to the substrate;… a plurality of electrolyte solution baths, wherein each electrolyte bath is configured to electrodeposit a different metal onto the substrate…wherein the system is configured such that each anode of the plurality of anodes is configured so as be able to receive a different electrical current from another anode of the plurality of anodes.”
The most relevant prior art is deemed to be previously cited Vidal, Robinson, and Stonas which fail to explicitly disclose the limitations as instantly claimed.
The newly cited documents below are deemed to be relevant prior art as applied to the features of the instant claim limitations:
Kojima et al (US 2014/0190835 A1) discloses using a plurality of anodes, recited as “nozzle-anode units”, (6M),  plurality of anodes about different areas of the workpiece -Fig. 4 41/42/43/44, and a cradle holding a substrate (Fig. 21-25) but fails to explicitly disclose a removable substrate, plurality of baths, and where the cradle has a plurality of anodes configured to receive different currents.
Piascik et al (US 2019/0003070 A1) discloses an electroplating system with a plurality of plating tanks (#s 22 Fig. 1) with a cradle comprising a substrate (#26) and a plurality of anodes about at different areas of the substrate (Fig. 2 #s 76) but fails to explicitly disclose the integration of the anodes with the cradle or wherein the plurality of anodes are configured to receive different currents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795